Per Curiam.
This writ brings up the action of the board of commissioners of North Bergen and the director of public safety in abolishing prosecutor’s office of lieutenant of the police force and reducing him to the rank of sergeant.
The case is closely related to those of Abraham Spears et al. and Herbert Beck et al. v. Town of North Bergen, Nos-210 and 211 of the October term, 1931. On December 31st,. 1930, at the sarnie time the ordinances enlarging the police force were passed, an ordinance was adopted increasing the-number of lieutenants from three to five, and prosecutor was-appointed to one of the new positions, having theretofore-been a sergeant. When the board of commissioners in June, 1931, reduced the force to its previous strength, it also-abolished the two offices of lieutenant created on December 31st, 1930. On June 16th, 1931, the director of public-safety appointed the prosecutor to the office of sergeant.
Prosecutor is an exempt fireman and claims he could not-be reduced in rank except upon a hearing after charges. It has repeatedly been held that the governing body of a municipality, acting in good faith, and in the public interest,, has the power to abolish an office or position. Paddock v. Hudson Tax Board, 82 N. J. L. 360; Harker v. Bayonne, 85 Id. 176; Colgarry v. Water Commissioners, Ibid. 583; Buckley v. Guttenberg, 87 Id. 434.
The purpose of the change here was clearly shown to be economy. When the force was substantially reduced, the-need of five lieutenants naturalty ceased. Prosecutor fails-to show that the action taken with respect to his position was not in good faith. In fact the contrary clearly appears.
The action of the board of commissioners is affirmed, andi the writ dismissed, with costs.